DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 7-9 in the reply filed on September 24, 2021 is acknowledged.  Claim 6 has been withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent 8.999.078).
Regarding applicants’ claims 1-3, Yamada et al. disclose a steel comprising (in mass percent):

Claim 1
Yamada et al.
C
0.05 - 0.15
0.05 - 0.12
Ni
0.25 - 1.50
0.05 - 1.0
Cr
9.0 - 12.0
8.0 - 10.0

0.50 - 0.90
0.05 - 1.0
W
1.0 - 2.0
1.0 - 2.2
V
0.10 - 0.30
0.05 - 0.3
Nb
0.01 - 0.10
0.01 - 0.15
Co
0.01 - 4.0
1.0 - 5.0
B
0.005 - 0.010
0.003 - 0.03
B + 0.5N
0.0055 - 0.030
0.01 - 0.018
N
0.01 - 0.05
0.01 - 0.015
Mn
≤ 0.40
0.01 - 0.1
Si
≤ 0.10
0.01 - 0.05
Al
≤ 0.020
-

Balance Fe and Impurities
Balance Fe and Impurities

* column 2 line 24 - col 5 line 42
	
The amount of aluminum present in the steel of Yamada et al., if any, is present as a impurity which is at least so close to the claimed amount as to establish a prima facie case of obviousness including the claimed N:Al ratio (claim 2).  With regards to those elements present in amounts overlapping applicants’ claimed proportions, one of ordinary skill in the art at the time of the invention would have found it obvious to select a portion of the disclosed ranges including proportions which fall within those claimed (MPEP 2144.05).
Regarding applicants’ claim 4, Yamada et al. disclose Charpy impact values for samples ranging from 4.6 to 6.7 kgf-m/cm2 at room temperature which fall within applicants’ claimed requirement 40 J or greater at room temperature (see Table 2).
Regarding applicants claim 5, Yamada et al. disclose creep rupture values at 625℃ at 20 and 15 kgf/mm2, but do not appear to disclose the creep rupture time at 596℃ x 310 Mpa, however one of ordinary skill in the art would expect substantially identical compositions treated et al. disclose substantially identical treatment parameters.  Specifically after forging, applicants disclose quenching at 1050 to 1090℃ and tempering at 670℃ (present specification paragraphs 0046-0049) where Yamada et al. disclose quenching after forging at 1040 - 1120℃ and tempering at 540 - 600℃ (column 6 lines 55-57 and column 7 lines 27-39).  While Yamada et al. disclose a tempering temperature that differs form that disclosed by applicants, Yamada et al. disclose that the maximum temperature is set to 600℃ to avoid a reduction in high temperature creep rupture strength (col. 7 lines 33-39).  Given that Yamada et al. control the tempering temperature to maintain creep rupture strength, the difference between applicants disclosed tempering temperature and that disclosed by Yamada et al. is not expected to result in a degradation of creep rupture strength and therefore the creep rupture strength of the steel disclose by Yamada et al. would be expected to be substantially identical to the creep rupture strength and therefore meet the claimed rupture strength requirement.
Regarding applicants’ claim 7, Yamada et al. disclose a nickel content of 0.05 - 1.0 ma.% which overlaps the claimed range of 0.79 to 1.50 ma.%
Regarding applicants’ claim 8, Yamada et al. disclose a chromium content of 8.0 - 10.0 ma.% which is so close to applicants’ claimed range as to fail to establish a patentable distinction (MPEP 2144.05).  Applicants’ specification has been reviewed with respect to the claimed chromium consistent however no evidence was identified such that one of ordinary skill in the art would have concluded steels comprising 10.17 to 12.0 ma.% chromium to exhibit unexpected results.
Regarding applicants’ claim 9, Yamada et al. do not appear to explicitly disclose a maximum level of combined impurities however the discovery of a workable amount of impurities is within the ordinary level of skill in the art though routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different degrees of purity for the steel composition in order to discover levels required to prevent degradation of the intended properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Adam Krupicka/Primary Examiner, Art Unit 1784